Exhibit A CERAGON NETWORKS REPORTS FOURTH QUARTER AND YEAR-END 2 TEL AVIV, Israel, February 1, 2010 - Ceragon Networks Ltd. (NASDAQ and TASE: CRNT), the provider of high-capacity, LTE/4G-ready wireless backhaul networks, today reported results for the fourth quarter and year which ended December 31, 2009. Revenues for the fourth quarter of 2009 were $53.4 million, down 6% from $56.8 million for the fourth quarter of 2008 and up 19% from $44.7 million in the third quarter of 2009. Net income in accordance with US Generally Accepted Accounting Principles (GAAP) for the fourth quarter of 2009 was $2.1 million or $0.06 per basic and diluted share, compared to net income of $2.7 million in the fourth quarter of 2008, or $0.07 per basic share and diluted share. On a non-GAAP basis, net income for the fourth quarter, excluding $1.3 million of equity-based compensation expenses, was $3.4 million, or $0.10 per basic share and $0.09 per diluted share. Non-GAAP net income for the fourth quarter of 2008 was $3.3 million, or $0.09 per basic and diluted share (please refer to the accompanying financial table for reconciliation of GAAP financial information to non-GAAP). Revenues for the full year of 2009 were $184.2 million, down 15% from $217.3 million in 2008. Net income on a GAAP basis for 2009 was $3.7 million or $0.11 per basic share and $0.10 per diluted share. Net income for the year 2008 was $26.0 million or $0.70 per basic share and $0.68 per diluted share including $11.2 million of tax benefit related to the initial creation of deferred tax asset in the second quarter of 2008. On a non-GAAP basis, net income for 2009 was $7.3 million, or $0.21 per basic share and $0.20 per diluted share.Net income for the year 2008 was $17.3 million, or $0.47 per basic share and $0.45 per diluted share. Gross margin on a GAAP basis in the fourth quarter of 2009 was 34.0% of revenues.
